Exhibit 10.1(d)

COHERUS BIOSCIENCES, INC.

2016 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN
RESTRICTED STOCK AWARD GRANT NOTICE

Coherus BioSciences, a Delaware corporation, (the “Company”), pursuant to its
2016 Employment Commencement Incentive Plan, as amended from time to time (the
“Plan”), hereby grants to the individual listed below (the “Participant”), in
consideration of the mutual agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the number of shares of the Company’s Common Stock set forth below
(the “Shares”).  This Restricted Stock award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Award Agreement
attached hereto as Exhibit A (the “Agreement”) (including without limitation the
Restrictions on the Shares set forth in the Agreement) and the Plan, each of
which is incorporated herein by reference.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this
Restricted Stock Award Grant Notice (the “Grant Notice”) and the Agreement.

Participant:

[_________________________________________]

Grant Date:

[_________________________________________]

Total Number of Shares of Restricted Stock:

[______________________] Shares

Vesting Commencement Date:

[_________________________________________]

Vesting Schedule:

[_________________]

Termination:

If the Participant experiences a Termination of Service prior to the applicable
vesting date, any portion of the Award (and the Shares subject thereto) that has
not become vested on or prior to the date of such Termination of Service (after
taking into consideration any vesting that may occur in connection with such
Termination of Service, if any) will thereupon be automatically forfeited by the
Participant, and the Participant’s rights in such portion of the Award and any
Shares subject thereto shall thereupon lapse and expire.

 

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Agreement and
this Grant Notice.  The Participant has reviewed the Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Agreement and the Plan.  The Participant
further acknowledges that he or she has not been previously employed in any
capacity by the Company or any Affiliate, or if previously employed, is setting
forth his or her signature below following a bona-fide period of non-employment
with the Company and its Affiliates, and that the grant of the Restricted Stock
is an inducement material to the Participant’s agreement to enter into
employment with the Company or an Affiliate. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, this Grant Notice or
the Agreement.  In addition, by signing below, the Participant also agrees that
the Company, in its sole discretion, may satisfy any withholding obligations in
accordance with Section 2.2(c) of the Agreement by (i) withholding shares of
Common Stock otherwise issuable to the Participant upon vesting of the shares of
Restricted Stock, (ii) instructing a broker on the Participant’s behalf to sell
shares of Common Stock otherwise issuable to the Participant upon vesting of the
shares of Restricted Stock and submit the proceeds of such sale to the Company,
or (iii) using any other method permitted by Section 2.2(c) of the Agreement or
the Plan.  If the participant is married or part of a registered domestic
partnership, his or her spouse or domestic partner has signed the Consent of
Spouse or Registered Domestic Partner attached to this Grant Notice as Exhibit
B.

COHERUS BIOSCIENCES, INC.:Holder:

PARTICIPANT:

By:

 

By:

 

Print Name:

 

Print Name:  

 

Title:

 

  

 

Address:

333 Twin Dolphin Drive, Suite 600

Address:

 

 

Redwood City, CA 94065

 

 

 

1

 

 

 

 

US-DOCS\70221284.2

--------------------------------------------------------------------------------

EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached,
Coherus BioSciences, Inc., a Delaware corporation (the “Company”) has granted to
the Participant the number of shares of Restricted Stock (the “Shares”) under
the Company’s 2016 Employment Commencement Incentive Plan, as amended from time
to time (the “Plan”), as set forth in the Grant Notice.  Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan and
Grant Notice.

ARTICLE I.

general

1.1Incorporation of Terms of Plan.  The Award (as defined below) is subject to
the terms and conditions of the Plan, which are incorporated herein by
reference.  In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

ARTICLE II.

award of restricted stock

2.1Award of Restricted Stock.  

(a)Award.  Pursuant to the Grant Notice and upon the terms and conditions set
forth in the Plan and this Agreement, effective as of the Grant Date set forth
in the Grant Notice, the Company has granted to the Participant an award of
Restricted Stock (the “Award”) under the Plan in consideration of the
Participant’s commencement of employment with the Company or any Affiliate, and
for other good and valuable consideration.  The number of Shares subject to the
Award is set forth in the Grant Notice.  

(b)Book Entry Form; Certificates.  At the sole discretion of the Administrator,
the Shares will be issued in either (i) uncertificated form, with the Shares
recorded in the name of the Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Agreement, and upon vesting and the
satisfaction of all conditions set forth in Sections 2.2(b) and (d) hereof, the
Company shall remove such notations on any such vested Shares in accordance with
Section 2.2(e) below; or (ii) certificated form pursuant to the terms of
Sections 2.1(c), (d) and (e) below.

(c)Legend.  Certificates representing Shares issued pursuant to this Agreement
shall, until all Restrictions (as defined below) imposed pursuant to this
Agreement lapse or have been removed and the Shares have thereby become vested
or the Shares represented thereby have been forfeited hereunder, bear the
following legend (or such other legend as shall be determined by the
Administrator):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY AND BETWEEN COHERUS BIOSCIENCES, INC. AND THE
REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS
OF SUCH AGREEMENT.”

A-1

 

 

 

 

US-DOCS\70221284.2

--------------------------------------------------------------------------------

(d)Escrow.  The Secretary of the Company or such other escrow holder as the
Administrator may appoint may retain physical custody of any certificates
representing the Shares until all of the Restrictions on transfer imposed
pursuant to this Agreement lapse or shall have been removed; in such event, the
Participant shall not retain physical custody of any certificates representing
unvested Shares issued to him or her.  The Participant, by acceptance of the
Award, shall be deemed to appoint, and does so appoint, the Company and each of
its authorized representatives as the Participant’s attorney(s)-in-fact to
effect any transfer of unvested forfeited Shares (or Shares otherwise reacquired
by the Company hereunder) to the Company as may be required pursuant to the Plan
or this Agreement and to execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.

(e)Removal of Notations; Delivery of Certificates Upon Vesting.  As soon as
administratively practicable after the vesting of any Shares subject to the
Award pursuant to Section 2.2(b) hereof, the Company shall, as applicable,
either remove the notations on any Shares subject to the Award issued in book
entry form which have vested or deliver to the Participant a certificate or
certificates evidencing the number of Shares subject to the Award which have
vested (or, in either case, such lesser number of Shares as may be permitted
pursuant to Section 12.2 of the Plan). The Participant (or the beneficiary or
personal representative of the Participant in the event of the Participant’s
death or incapacity, as the case may be) shall deliver to the Company any
representations or other documents or assurances required by the Company.  The
Shares so delivered shall no longer be subject to the Restrictions hereunder.

2.2Restrictions.

(a)Forfeiture.  Notwithstanding any contrary provision of this Agreement, upon
the Participant’s Termination of Service for any or no reason, any portion of
the Award (and the Shares subject thereto) which has not vested prior to or in
connection with such Termination of Service (after taking into consideration any
accelerated vesting and lapsing of Restrictions which may occur in connection
with such Termination of Service (if any)) shall thereupon be forfeited
immediately and without any further action by the Company, and the Participant’s
rights in any Shares and such portion of the Award shall thereupon lapse and
expire.  For purposes of this Agreement, “Restrictions” shall mean the
restrictions on sale or other transfer set forth in Section 3.3 hereof and the
exposure to forfeiture set forth in this Section 2.2(a).  

(b)Vesting and Lapse of Restrictions.  Subject to Section 2.2(a) above, the
Award shall vest and Restrictions shall lapse in accordance with the vesting
schedule set forth in the Grant Notice (rounding down to the nearest whole
Share).  

(c)Tax Withholding.  As set forth in Section 11.2 of the Plan, the Company shall
have the authority and the right to deduct or withhold, or to require the
Participant to remit to the Company, an amount sufficient to satisfy all
applicable federal, state and local taxes required by law to be withheld with
respect to any taxable event arising in connection with the Award.  The Company
shall not be obligated to deliver any new certificate representing Shares to the
Participant or the Participant’s legal representative or enter such Shares in
book entry form unless and until the Participant or the Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of the
Participant resulting from the grant or vesting of the Award or the issuance of
Shares.

(d)Conditions to Delivery of Shares.  Subject to Section 2.1 above, the Shares
deliverable under this Award may be either previously authorized but unissued
Shares, treasury Shares or Shares purchased on the open market.  Such Shares
shall be fully paid and nonassessable.  The Participant acknowledges that the
Plan and the grant of any Award thereunder is intended to conform with the
requirements of the rules promulgated by the Nasdaq Stock Market, including
without limitation, Nasdaq Listing Rule 5635(c)(4). The Company shall not be
required to issue or deliver any Shares under this Award prior to fulfillment of
the conditions set forth in Section 11.4 of the Plan.

A-2

 

 

 

 

US-DOCS\70221284.2

--------------------------------------------------------------------------------

Notwithstanding the foregoing, the issuance of such Shares shall not be delayed
if and to the extent that such delay would result in a violation of Section 409A
of the Code.  In the event that the Company delays the issuance of such Shares
because it reasonably determines that the issuance of such Shares will violate
Applicable Law, such issuance shall be made at the earliest date at which the
Company reasonably determines that issuing such Shares will not cause such
violation, as required by Treasury Regulation Section 1.409A-2(b)(7)(ii).

(e)To ensure compliance with the Restrictions, the provisions of the charter
documents of the Company, and/or Applicable Law and for other proper purposes,
the Company may issue appropriate “stop transfer” and other instructions to its
transfer agent with respect to the Restricted Stock.  The Company shall notify
the transfer agent as and when the Restrictions lapse.

2.3Consideration to the Company.  In consideration of the grant of the Award
pursuant hereto, the Participant agrees to render faithful and efficient
services as an Employee of the Company or any Affiliate.  

ARTICLE III.

other provisions

3.1Section 83(b) Election.  If the Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant hereby agrees to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service.

3.2Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons. The Board may at any time, and from time to time, in its absolute
discretion, exercise any and all rights and duties of the Administrator under
the Plan; provided, however, any action taken by the Board in connection with
the administration of the Plan, this Agreement or the Award shall not be deemed
approved by the Board unless and until such action is approved by a majority of
the Non-Employee Directors.   No member of the Administrator or the Board shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan, this Agreement or the Award.

3.3Restricted Stock Not Transferable.  Until the Restrictions hereunder lapse or
expire pursuant to this Agreement and the Shares vest, the Restricted Stock
(including any Shares received by holders thereof with respect to Restricted
Stock as a result of stock dividends, stock splits or any other form of
recapitalization) shall be subject to the restrictions on transferability set
forth in Section 11.3 of the Plan; provided, however, that this Section 3.3
notwithstanding, with the consent of the Administrator, the Shares may be
transferred to one or more Permitted Transferees, subject to and in accordance
with Section 11.3 of the Plan.

3.4Rights as Stockholder.  Except as otherwise provided herein, upon the Grant
Date, the Participant shall have all the rights of a stockholder of the Company
with respect to the Shares, subject to the Restrictions, including, without
limitation, voting rights and rights to receive any cash or stock dividends, in
respect of the Shares subject to the Award and deliverable hereunder.  

3.5Tax Consultation.  The Participant understands that the Participant may
suffer adverse tax consequences in connection with the Restricted Stock granted
pursuant to this Agreement (and the Shares issuable with respect thereto).  The
Participant represents that the Participant has consulted with any tax
consultants the Participant deems advisable in connection with the Restricted
Stock and that the Participant is not relying on the Company for any tax advice.

A-3

 

 

 

 

US-DOCS\70221284.2

--------------------------------------------------------------------------------

3.6Adjustments upon Specified Events.  The Administrator may accelerate the
vesting of the Restricted Stock in such circumstances as it, in its sole
discretion, may determine.  The Participant acknowledges that the Restricted
Stock is subject to adjustment, modification and termination in certain events
as provided in this Agreement and Section 13.2 of the Plan.

3.7Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records.  By a notice given pursuant to this
Section 3.7, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.8Participant’s Representations.  If the Shares issuable hereunder have not
been registered under the Securities Act or any applicable state laws on an
effective registration statement at the time of such issuance, the Participant
shall, if required by the Company, concurrently with such issuance, make such
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.

3.9Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.10Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.11Conformity to Securities Laws.  The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
Applicable Law.  Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Award is granted, only in such a manner as to conform
to such Applicable Law.  To the extent permitted by Applicable Law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such Applicable Law.

3.12Amendment, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award in any material way without the prior written
consent of the Participant.

3.13Successors and Assigns.  The Company or any Affiliate may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and its
Affiliates.  Subject to the restrictions on transfer set forth in Section 3.3
hereof, this Agreement shall be binding upon the Participant and his or her
heirs, executors, administrators, successors and assigns.

3.14Stockholder Approval Not Required. The Plan will not be submitted for
approval by the Company’s stockholders. As described in more detail in Section
13.3 of the Plan, pursuant to Nasdaq Stock Market Rule 5635(c), the Award and
the Shares issuable with respect thereto pursuant to the Plan are not subject to
stockholder approval.

3.15Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule.  To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

A-4

 

 

 

 

US-DOCS\70221284.2

--------------------------------------------------------------------------------

3.16Not a Contract of Employment.  Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to serve as an Employee of the
Company or any of its Affiliates or shall interfere with or restrict in any way
the rights of the Company and its Affiliates, which rights are hereby expressly
reserved, to terminate the employment of the Participant at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.

3.17Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and its Affiliates and the Participant with respect to the subject matter
hereof.

3.18Limitation on the Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Company and its
Affiliates with respect to amounts credited and benefits payable, if any, with
respect to the Shares issuable hereunder.

 

A-5

 

 

 

 

US-DOCS\70221284.2

--------------------------------------------------------------------------------

 

EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE

CONSENT OF SPOUSE OR REGISTERED DOMESTIC PARTNER

I, _______________, spouse or domestic partner of _______________, have read and
approve the Restricted Stock Award Grant Notice (the “Grant Notice”) to which
this Consent of Spouse or Registered Domestic Partner is attached and the
Restricted Stock Award Agreement (the “Agreement”) attached to the Grant
Notice.  In consideration of issuing to my spouse or domestic partner the shares
of the common stock of Coherus BioSciences, Inc. set forth in the Grant Notice,
I hereby appoint my spouse or domestic partner as my attorney-in-fact in respect
to the exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares of the common stock of Coherus BioSciences, Inc. issued pursuant
thereto under the community property laws or similar laws relating to marital
property in effect in the state of our residence as of the date of the signing
of the foregoing Agreement.

Dated: ______________________________________________

Signature of Spouse or Domestic Partner

 

 

 

 

B-1

 

 

 

 

US-DOCS\70221284.2